United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF LABOR, EMPLOYMENT
)
STANDARDS ADMINISTRATION,
)
Tampa, FL, Employer
)
___________________________________________ )
E.M., Appellant

Appearances:
William Hackney, for the appellant
Office of Solicitor, for the Director

Docket No. 08-472
Issued: August 14, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 5, 2007 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ merit decision dated October 11, 2007 which denied modification of a
decision denying appellant’s claim for an occupational disease. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
developed carpal tunnel syndrome, arthritis and low back pain while in the performance of duty.
FACTUAL HISTORY
On November 29, 2005 appellant, then a 49-year-old wage and hour compliance
specialist, filed an occupational disease claim alleging that she developed carpal tunnel
syndrome, arthritis and low back pain from performing repetitive duties at work. She became
aware of her condition on May 1, 2003. Appellant did not stop work.

On December 7, 2005 the Office advised appellant of the type of factual and medical
evidence needed to establish her claim, particularly requesting that appellant submit a
physician’s reasoned opinion addressing the relationship of her claimed condition and specific
employment factors.
Appellant submitted reports from Dr. Michael Coleman, a Board-certified physiatrist,
noting appellant’s treatment in late 2000 for neck pain and strain which he felt was aggravated
by work. From March 15 to June 7, 2005, she was treated by Dr. Rafael Rodriguez, a Boardcertified internist, for severe bilateral arm numbness. Dr. Rodriguez noted that appellant’s
history had a motor vehicle accident in August 2004 in which she was rear-ended and
subsequently had arthritis in her spine and neck pain radiating into her shoulder. He noted a
nerve conduction study revealed moderate carpal tunnel syndrome and cubital tunnel syndrome
on the left side and an electromyogram (EMG) revealed evidence of C7-8 radiculopathy,
possible left carpal tunnel syndrome and ulnar neuropathy. Dr. Rodriguez diagnosed bilateral
carpal tunnel syndrome, moderately severe, C7-8 radiculopathy on the right, left ulnar
compressive neuropathy at the elbow on the left and cervical cord compression. Appellant
sought treatment from Dr. Donna Saatman, a neurologist, on September 27, 2005, for neck pain
and weakness and numbness on the right side. Dr. Saatman diagnosed degeneration of the
cervical intervertebral disc, degeneration of lumbar or lumbosacral intervertebral disc and right
carpal tunnel syndrome. She opined that appellant’s right arm symptoms originated from
cervical radiculopathy and peripheral neuropathy and coincided with the diagnosis of bilateral
carpal tunnel syndrome and right S1 radiculopathy. On January 3, 2006 Dr. Saatman advised
that appellant would be totally disabled from January 9 to February 13, 2006.
On January 23, 2006 the Office denied appellant’s claim on the grounds that the medical
evidence did not establish that her condition was caused by her employment duties.
Thereafter, appellant submitted treatment notes from Dr. Antonio Rivera, a Boardcertified physiatrist, who treated appellant beginning in 2001 for various conditions including
neck and shoulder pain.1 She also requested reconsideration and provided additional medical
evidence. On May 2, 2006 Dr. Rodriguez diagnosed bilateral carpal tunnel syndrome and opined
that the condition was caused by repetitive work duties. On May 26, 2006 appellant was treated
by Dr. Diana Roque, a Board-certified internist, who opined that appellant’s right carpal tunnel
was caused by computer-related work. In a June 12, 2006 report, Dr. Saatman noted performing
a right carpal tunnel release on January 9, 2006. She noted that “it is the feeling” that appellant’s
condition was caused by data entry, excessive writing and computer work she performed for nine
years.
In a decision dated August 24, 2006, the Office denied modification of the prior decision
on the grounds that evidence of record was insufficient to establish that the condition claimed
was caused or worsened by her work duties.2
1

On March 13, 2006 appellant requested an oral hearing which the Office denied, on April 14, 2006, as not being
timely filed.
2

On August 25, 2006 appellant filed a claim for carpal tunnel syndrome, Claim No. 112036262. The Office, on
September 15, 2006, advised that this was a duplicate of Claim No. 11-2032027. It deleted the duplicate claim.

2

On November 6 and 13, 2006 appellant requested reconsideration and noted performing
repetitive tasks while working at the employment establishment for 17 years. Medical evidence
submitted included a May 3, 2001 cervical spine x-ray showing mild degenerative change at C5C6, and a July 29, 2006 magnetic resonance imaging (MRI) scan of the lumbar spine showing
paracentral L5-S1 disc protrusion affecting the right S1 nerve. On September 12, 2006
Dr. Roque diagnosed left carpal tunnel syndrome, cervical spondylosis and lumbar disc disease
and noted appellant could work full time with restrictions. On September 13, 2006 she stated
that appellant’s carpal tunnel syndrome, tendinitis and cervical radiculitis were employment
related. In October 13 and November 3, 2006 notes, Dr. Roque stated that appellant had severe
neck pain with radiation to her arms and carpal tunnel syndrome since 2001. She opined that
appellant’s work significantly worsened her condition and she was presently disabled. On
October 16, 2006 Dr. Saatman noted treating appellant since July 7, 2005 and diagnosed cervical
spine disc degeneration and bilateral carpal tunnel syndrome. Appellant attributed her back and
neck pain and left carpal tunnel syndrome to her work but the physician stated that it was
impossible to speculate what caused appellant’s carpal tunnel, cervical spine spondylosis and
lumbar degeneration; however, she opined that appellant’s employment duties could
significantly contribute to the progression of her disease.
In a decision dated February 23, 2007, the Office denied modification of the prior
decision on the grounds that the medical evidence of record was insufficient to establish a causal
connection between the claimed condition and the specific work-related activity.
On May 8, 2007 appellant requested reconsideration. She submitted an April 26, 2007
report from Dr. Saatman who opined that appellant’s work activities including computer typing,
lifting files, conducting negotiations and transcribing statements contributed to her carpal tunnel
syndrome, cervical spine spondylosis and lumber spine degeneration. Dr. Saatman noted that
appellant’s symptoms began in November 2000, before her 2004 automobile accident. In a
May 2, 2007 note, Dr. Roque diagnosed bilateral carpal tunnel syndrome and cervical and
lumbar radiculopathy and opined that appellant’s symptoms worsened when she was at work
lifting, carrying and repetitively using her hands when typing.
In a June 29, 2007decision, the Office denied modification of its prior decision as the
medical evidence did not establish that her claimed conditions were work related.
On August 23, 2007 appellant requested reconsideration and submitted an August 8, 2007
attending physician’s report from Dr. Saatman who diagnosed bilateral carpal tunnel syndrome,
cervical spine spondylosis and noted with a checkmark “yes” that appellant’s condition was
caused or aggravated by her employment. She explained that appellant used her hands to
perform repetitive duties including typing, carrying a briefcase and data entry which precipitated
and aggravated her preexisting carpal tunnel and cervical spondylosis. In an August 14, 2007
report, Dr. Saatman noted appellant’s diagnoses and opined that her work duties, including
computer typing, lifting files, conducting negotiations and transcribing statements significantly
worsened her carpal tunnel syndrome, cervical spine spondylosis and lumber spine degeneration.
An August 10, 2007 cervical spine MRI scan revealed a C5-6 anterior fusion with C4-5 and C6-7
disc protrusions. An August 10, 2007 MRI scan of the right wrist showed a small ganglion cyst.

3

In an October 11, 2007 decision, the Office denied modification of the claim finding that
the medical evidence did not establish that her claimed conditions were work related.3
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that the injury was
sustained in the performance of duty as alleged, and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury. These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5

3

On November 16, 2007 appellant filed an occupational disease claim for bilateral carpal tunnel syndrome, Claim
No. 11-2042209. The Office consolidated Claim No. 11-2042209 with the current claim before the Board, No. 112032027, as both claims allege appellant developed the same conditions from performing repetitive duties at work.
On December 5, 2007 appellant appealed the October 11, 2007 decision to the Board. She submitted additional
evidence to the Office after issuance of the Office’s October 11, 2007 decision. On February 7, 2008 the Office
issued a merit decision accepting appellant’s claim for bilateral carpal tunnel syndrome and aggravated cervical
spondylosis without myelopathy. However, as the Board acquired jurisdiction over the appeal on December 5,
2007, the February 7, 2008 Office decision is null and void. The Board and the Office may not have concurrent
jurisdiction over the same issue in a case; see Russell E. Lerman, 43 ECAB 770 (1992); Douglas E. Billings, 41
ECAB 880 (1990). The Board also may not consider new evidence on appeal. 20 C.F.R. § 501.2(c).
4

Gary J. Watling, 52 ECAB 357 (2001).

5

Solomon Polen, 51 ECAB 341 (2000).

4

ANALYSIS
It is not disputed that appellant’s duties as a wage and hour compliance specialist
included repetitive activities using her hands including typing, keyboarding, transcribing and
sitting for long periods of time. It is also not disputed that appellant has been diagnosed with
bilateral carpal tunnel syndrome, cervical spine spondylosis and lumber spine degeneration.
However, appellant has not submitted sufficient medical evidence to establish that bilateral
carpal tunnel syndrome, cervical spine spondylosis and lumber spine degeneration are causally
related to specific employment factors or conditions.
Appellant submitted reports from Dr. Coleman from late 2000 diagnosing neck pain and
strain that were aggravated by work. However, Dr. Coleman did not provide rationale regarding
causal relationship that explained how or why the employment activities caused or contributed to
a diagnosed condition.6 His opinion is insufficient to establish the claim.
In reports dated March 15 to June 7, 2005, Dr. Rodriguez noted diagnoses and advised
that appellant’s history was significant for a motor vehicle accident in August 2004 after which
she had arthritis in her spine and severe neck radiating pain. He did not attribute appellant’s
condition to her work duties, rather, he attributed her condition to a motor vehicle accident in
2004. On May 2, 2006 Dr. Rodriguez diagnosed bilateral carpal tunnel syndrome and opined
that appellant’s condition was caused by her repetitive work duties. However, this report is
conclusory and does not contain rationale in which the physician explains the reasons why
appellant’s bilateral carpal tunnel condition was work related and why appellant’s symptoms
would not be attributable to the 2004 motor vehicle accident.
In a report dated June 12, 2006, Dr. Saatman diagnosed carpal tunnel syndrome and
noted that “it is the feeling” that appellant’s condition was promoted by her occupation of data
entry. On October 16, 2006 she diagnosed cervical spine disc degeneration and bilateral carpal
tunnel syndrome and advised that it was “impossible to speculate” on the cause of appellant’s
bilateral carpal tunnel, cervical spine spondylosis and lumbar spine degeneration but that
appellant’s employment “can exacerbate” the progression of her disease. Although, Dr. Saatman
indicated that appellant’s job could exacerbate her medical conditions, this opinion was couched
in speculative terms. The Board has held that medical opinions which are speculative or
equivocal in character have little probative value.7 In reports dated April 26 and August 14,
2007, Dr. Saatman diagnosed bilateral carpal tunnel syndrome, cervical spine spondylosis and
lumber spine degeneration and opined that appellant’s work activities significantly caused and
worsened the carpal tunnel syndrome, cervical spine spondylosis and lumber spine degeneration.
These reports are insufficient because Dr. Saatman did not provide a rationalized opinion
6

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001). Furthermore, a diagnosis of pain does
not constitute the basis for payment of compensation. Robert Broome, 55 ECAB 339 (2004).
7

See Kathy A. Kelley, 55 ECAB 2006 (2004) (where the Board found a physician’s statement that appellant’s work
duties “may be” aggravating his knee condition to be speculative and of diminished probative value); Jennifer Beville,
33 ECAB 1970 (1982) (where the Board found a physician’s statement that appellant’s complaints “could have been”
related to an employment incident to be speculative and of limited probative value).

5

regarding the causal relationship between appellant’s conditions and the factors of employment
believed to have caused or contributed to such condition.8 For example, the physician did not
explain the process by which repetitive activities would cause the diagnosed conditions and why
such conditions would not be due to nonwork factors such as the 2004 car accident which caused
chronic neck and shoulder pain. Likewise, in an August 8, 2007 attending physician’s report
Dr. Saatman opined that certain duties caused or aggravated appellant’s diagnosed condition but
she did not explain the processes by which performance of such duties would cause or aggravate
any medical condition. Other reports from Dr. Saatman did not specifically address whether
appellant’s employment activities caused or aggravated a diagnosed condition.
Reports from Dr. Roque, dated May 26, 2006 to May 2, 2007, diagnosed bilateral carpal
tunnel syndrome and cervical and lumbar radiculopathy and opined that appellant’s work duties
including repetitive use of her hands made her condition worse. However, these reports do not
contain rationale in which the physician explains the reasons why appellant’s bilateral carpal
tunnel syndrome and cervical and lumbar radiculopathy were work related and why appellant’s
symptoms would not be attributable to the automobile accident in which she was rear-ended
in 2004.
The remainder of the medical evidence, including reports from Dr. Rivera, MRI scans of
the lumbar spine and wrist, fail to provide a specific opinion on the causal relationship between
appellant’s job duties and her diagnosed carpal tunnel syndrome, cervical spine spondylosis and
lumber spine degeneration. For this reason, this evidence is not sufficient to meet appellant’s
burden of proof.9
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.10 Causal relationships must be established by
rationalized medical opinion evidence. Appellant failed to submit such evidence, and the Office
therefore properly denied appellant’s claim for compensation.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
developed an employment-related injury in the performance of duty.

8

See Jimmie H. Duckett, supra note 6.

9

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006) (medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
10

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

6

ORDER
IT IS HEREBY ORDERED THAT the October 11, June 29 and February 23, 2007
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: August 14, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

